[Cite as Etheridge v. Etheridge, 2018-Ohio-2537.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



IAN ETHERIDGE,                                    :          APPEAL NO. C-170629
                                                             TRIAL NO. DR-1401851
        Plaintiff-Appellant,                      :
                                                                     O P I N I O N.
  vs.                                             :

CATHERINE ETHERIDGE,                              :

    Defendant-Appellee.                           :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
             Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 29, 2018

George M. Parker, for Plaintiff-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



M ILLER , Judge.

       {¶1}   In a single assignment of error, Ian Etheridge contends that the trial

court erred in granting his ex-wife, Catherine Etheridge, a divorce on the ground that

the couple had, without interruption, lived separate and apart without cohabitation

for one year. See R.C. 3105.01(J).

       {¶2}   Ian petitioned the court for a divorce in September 2014. Catherine

counterclaimed for divorce. She amended her counterclaim in September 2017 to

include the ground that the parties had lived separate and apart for at least one year.

The court granted the divorce based on Catherine’s amended counterclaim.

       {¶3}   Ian first asserts that we must reverse the trial court’s judgment

because neither Catherine’s amended counterclaim nor the trial court’s entry

included the exact language of R.C. 3501.05(J). He does not contend that he and

Catherine had not been living separate and apart without cohabitation for at least a

year at the time of the amended counterclaim. His argument is limited to the

formalities of the language in the pleading and the entry.

       {¶4}   Ian did not move to dismiss or otherwise object to Catherine’s

amended counterclaim, and he has failed to demonstrate plain error on appeal. See

State v. Rodgers, 143 Ohio St. 3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 21-22 (to

show plain error, the appellant must demonstrate obvious error that affected the

outcome of the trial). Notice pleading is all that is required under Civ.R. 8(A).

Regarding the entry, the trial court was not required to “echo the words” of R.C.

3501.05(J). See Condit v. Condit, 190 Ohio App. 3d 634, 2010-Ohio-5202, 943
N.E.2d 1041, ¶ 25-27 (1st Dist.). We find this argument to be without merit.

       {¶5}   Next, Ian asserts that the trial court erred as a matter of law because

Civ.R. 15(C) requires that the allegations in Catherine’s amended counterclaim relate



                                          2
                      OHIO FIRST DISTRICT COURT OF APPEALS



back to the date of her original counterclaim. According to Ian, he and Catherine

had not been separated for a year at the time Catherine counterclaimed in 2014. Ian

misreads Civ.R. 15.

       {¶6}    In general, Civ.R. 15(C) lets a party overcome a potential statute of

limitations issue by allowing amendments to a complaint to relate back to the date of

an original filing under certain circumstances. See Staff Notes to Civ.R. 15(C). Civ.R.

15(C) does not prohibit an amendment to allege facts that arose after the filing of the

original complaint. In fact, Civ.R. 15(E) expressly permits such a supplemental

pleading. Ian’s sole assignment of error is overruled. The trial court’s judgment is

affirmed.

                                                                   Judgment affirmed.

M OCK , P.J., and D ETERS , J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3